Order filed, July 08, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00465-CV
                                 ____________

                     DUBAI FINANCIAL, LLC, Appellant

                                         V.

                         VIAJES GERPA, S.A., Appellee


                    On Appeal from the 129th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-76087


                                      ORDER

      The reporter’s record in this case was due June 26, 2015. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Jennifer Philips, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM